Citation Nr: 1203171	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-16 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral lower extremity disability manifested by fatigue/numbness, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to May 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral lower extremity disability manifested by fatigue and numbness, to include as due to herbicide exposure.  The Veteran's bilateral lower extremity disability has been attributed to multiple possible etiologies.  For instance, a November 2003 private neurology report indicated that the Veteran's leg fatigue and weakness was multifactorial with contributions from degenerative spine disease, vitamin B12 deficiency and a minor component of left meralgia paresthetica.  Further, a March 2004 private treatment record appeared to indicate that the Veteran had Restless Leg Syndrome, but history of back pain and surgery confused the diagnosis.  Further, numerous private treatment records appear to attribute his bilateral lower extremity pain to certain spinal disabilities and VA treatment records indicated that the Veteran's lower extremity problems were consistent with demyelinating neuropathy.  

The Veteran asserts that his bilateral lower extremity disability is due to exposure to herbicides.  He was stationed in Vietnam from December 1970 to May 1971.  Although acute and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within a year of the last exposure to an herbicide agent during service in order to be presumed due to herbicide exposure under 38 C.F.R.  § 3.309(e), the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet.App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, the medical evidence of record also shows that the Veteran has been diagnosed with diabetes mellitus, type II, which, although the Veteran is not currently service-connected for this disability, is presumed to be due to herbicide exposure under 38 C.F.R.  § 3.309(e) and can also be the cause of certain problems with the extremities.    
  
The Veteran has not been afforded a VA examination with respect to this issue.  Accordingly, in light of the foregoing, given the complex medical history and lack of definitive diagnosis, the Board finds that a VA examination is necessary to determine the etiology of any current bilateral lower extremity disability.  See generally 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of his bilateral lower extremity disability.  The claims file must be made available to the examiner for review.  All medically necessary tests should be completed.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all pertinent diagnoses of the lower extremities, to include whether any is related to his diabetes mellitus, type II.  Further, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any of these diagnoses manifested during service or are otherwise related to service, to include any exposure to herbicides.  A detailed rationale should be provided for all opinions expressed.  

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


